DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment, Inventor Declaration §1.132 and accompanying remarks filed 3/31/22 have been fully considered and entered. Claims 1, 8 and 9 have been amended as requested. Claim 5 is canceled. Applicant’s amendments are not found patently distinct over the cited prior art of record and Applicant’s arguments are not persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicants amended claims 1, 8 and 9 to recite that the second component is a high-density polyethylene and argues that the cited prior art of Miyachai et al., does not teach the claimed single fiber elongation ranging from 126-229 % and that the conjugate fibers of Miyauchi et al., will not have the claimed combination of elongation, degree of crystallinity, degree of orientation and endothermic peak properties. Applicants point to several examples in the instant specification to evidence that the inventive fibers have the claimed combination of properties. Applicants further point to examples in Miyauchi et al., that exemplify fibers of PET/HDPE wherein said fibers are dried at a temperature outside the claimed range and also no not meet the claimed elongation. In response, the Examiner is of the position that Applicant’s claims and arguments are not commensurate with the claims. For example, Applicants only claim a polyester based column 4, 10-30). Further, Applicants do not limit the amounts of each first and second component. The Examiner is of the position that limitations such as the amount of the first and second component and the specific polyester-based resin contributes to the claimed elongation properties and as well as the drying temperatures. Absent such limitations, the Examiner is of the position that Miyachai et al., encompasses teachings that read on the claimed hot melt conjugate fibers. Presently, Applicants broadly claim a polyester-based resin and a high-density polyethylene resin, absent of any limitations directed the type of polyester-based resin and/or the amounts of each resin. It appears from the examples set forth in the instant specification the claimed combination of properties (e.g., elongation, degree of crystallinity, degree of orientation and endothermic peak properties) are a function of the specific type and amount of polyester and HDPE based resin as well as the properties of density, fineness, melt flow and melting temperatures associated therewith and other processing conditions such as stretching temperature and speed, drying temperature.  With regard to Applicant’s arguments regarding the claimed drying temperature/heat treatment, the Examiner points out that claim 1 does not set forth any drying/heating limitations. Applicants assert that the cited prior art of Miyauchi et al., US 8,147,956 exemplifies drying temperatures (100°C and 110°C) that are much lower than the requirement of “not lower than 15°C of the melting point of the olefin sheath”, however, the Examiner is of the position that absent any specific limitations directed the specific type of polyester resin and /or the amount of each type of polyester-based resin and HDPE resin, the temperature used to effect drying would need to be adjusted. The Examiner is still of the position that Applicant’s claims are lacking sufficient specificity which would provide for the claimed combination of properties of elongation, degree of crystallinity, degree of orientation and endothermic peak and Applicant’s comparative data does not evidence that the claimed drying/heating temperature solely provides the claimed elongation properties. As such, the Examiner maintains that the articles of Miyauchi et al., US 8,147,956 would be expected to have the claimed combination of properties of elongation, degree of crystallinity, degree of orientation and endothermic peak once provided. 
Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4 and 6-9 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyauchi et al., US 8,147,956.
	The patent issued to Miyauchi et al., teach a conjugate fiber having a first core component made from a polyester material and a second sheath component made from a polyolefin material (title, abstract, column 2, 50-65 and column 6, 50-60). Said second component material has lower melting point than the first component (column 4, 1-50). Said conjugate fiber has single fiber strength of not more than 2.0 cN/dtex and an elongation of not less than 100% (column 3, 1-5). Miyauchi et al., teach a fiber fineness ranging from 2-10 dtex (column 6, 1-20).  With regard to claims 8 and 9, Miyauchi et al., teach a spinning method and drawing (stretching) the undrawn fibers at a temperature range from 100-130°C when polyester is the first component with a glass transition temperature of 70°C and further wherein the second olefin component has a melting point of 130°C (column 7, 45-column 8, 60). Miyauchi et al., US 8,147,956 exemplifies drying temperatures 100°C and 110°C (see examples). Miyauchi et al., US 8,147,956 also discloses that the olefin sheath component is not particularly limited and can include low density polyethylene for example (column 12, 35-45). Low density polyethylene is known to have a melting point of about 110°C https://www.britannica.com/science/polyethylene.  The Examiner is of the position that when low density polyethylene is used as the olefin polymer sheath component, the drying temperature of 100°C exemplified by Miyauchi et al., US 8,147,956 meets the limitation of “a step of drying the sheath-core conjugate fibers obtained in the step (2) in a temperature range that is lower than a melting point of the sheath component and not lower by over 15°C than the melting point of the sheath component.”  Said fibers can be used to form non-woven fabrics via a carding method (column 15, 50-column 16, 65). With regard to the heating limitation, Miyauchi et al., teach that after carding the drawn fibers, a non-woven fabric was produced by melting and adhering the fibers together using the air-through method (column 17, 1-40). 
	With regard to the claimed degree of orientation, elongation, degree of crystallinity and endothermic peak limitations recited in claims 1, 3, 8 and 9, Miyauchi et al., does not teach these properties. However, the Examiner is of the position that said degree of orientation, elongation, degree of crystallinity and endothermic peak properties would be exhibited once the fusible conjugate fibers of Miyauchi et al., are provided. Support for said presumption is found in the use like materials such as the claimed first and second component polyester and polyolefin based materials and the use of like processes such as forming sheath /core conjugate fibers, drawing said fibers, carding said fibers and using heat to melt said fibers to form a non-woven structure. Applicants are invited to prove otherwise. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).



Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789